            Case 1:20-cv-07615-VEC Document 16
                                            17 Filed 04/15/21
                                                     04/16/21 Page 1 of 1
                                                                        2




MEMO ENDORSED                                                       April 15, 2021
                                                                                               USDC SDNY
                                                                                               DOCUMENT
                                                                                               ELECTRONICALLY FILED
    VIA ECF                                                                                    DOC #:
    Honorable Valerie E. Caproni                                                               DATE FILED: 
    United States District Judge
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, New York 10007

                      Re:      Dario Rodriguez v. Kiara Foods Inc., et al.
                               Docket No.: 20-cv-07615 (VEC)

    Dear Judge Caproni:

            This firm represents Plaintiff Dario Rodriguez in the above-referenced matter against
    Defendants Kiara Foods, Inc. d/b/a Manolo Tapas Restaurant and Jesus Perez (collectively as
    “Defendants”), in which Plaintiff alleges violations of the Fair Labor Standards Act (“FLSA”)
    and New York Labor Law (“NYLL”). The Court entered an order directing the parties to
    submit their motion for approval of the parties’ settlement agreement, pursuant to Cheeks v.
    Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), by April 18, 2021 and, if that
    motion is not submitted by that date, has also scheduled a status conference for April 23, 2021
    at 10:00 a.m. Plaintiff’s counsel was recently informed that Plaintiff is traveling outside the
    United States until approximately May 4, 2021. As a result, Plaintiff will be unable to sign
    the parties’ settlement agreement until after May 4, 2021. Accordingly, Plaintiff requests,
    with Defendants’ consent, that Plaintiff’s time to submit a motion for approval of the parties’
    settlement agreement be extended from April 18, 2021 to May 18, 2021, and that any
    subsequent conference be scheduled for a date convenient to the Court in June 2021.1 Having
    conferred, the parties are available on June 15, 2021 at or after 2:30 p.m., on June 16, 2021 at
    or after 2:30 p.m., or on June 18, 2021. This is Plaintiff’s first request for the relief sought
    herein.

                                                                    Respectfully submitted,

                                                                    _/S/ David D. Barnhorn, Esq.__
                                                                    DAVID D. BARNHORN, ESQ.

    C: All Counsel of Record



    1
     Plaintiff’s counsel is scheduled to be on leave to care for his spouse and newborn child following his birth for
    several weeks up to a month beginning in mid-May 2021, with the duration of the leave depending on their
    medical needs.
         Case 1:20-cv-07615-VEC Document 17 Filed 04/16/21 Page 2 of 2




7KHSDUWLHV WLPHWRILOHDOHWWHUPRWLRQDQGDFFRPSDQ\LQJVHWWOHPHQWDJUHHPHQWLVH[WHQGHG
WR0D\,IWKHSDUWLHVDUHXQDEOHWRREWDLQ3ODLQWLII VVLJQDWXUHE\WKLVGDWHWKH\PD\
ILOHWKHILQDOVHWWOHPHQWDJUHHPHQWIRUDSSURYDOEHIRUH3ODLQWLIIVLJQVWKHILQDODJUHHPHQW,I
QROHWWHURUVWLSXODWLRQLVILOHGE\0D\DFRQIHUHQFHVKDOOEHKHOGRQ0D\
DWSPLQ&RXUWURRPRIWKH7KXUJRRG0DUVKDOO86&RXUWKRXVH)ROH\6TXDUH
1HZ<RUN1HZ<RUN


SO ORDERED.


                              
                              
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
